UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1231


WAYNE RALEY, a/k/a Wayne P. Raley,

                                              Plaintiff - Appellant,

          versus


WALTER STITH, JR.,

                                              Defendant - Appellee,

          and


THE PRINCE GEORGE COUNTY POLICE DEPARTMENT,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00763-HEH)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Raley, Appellant Pro Se. Neil Kuchinsky, KUCHINSKY &
ASSOCIATES, PC, Colonial Heights, Virginia; Robert A. Dybing,
THOMPSON & MCMULLAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wayne Raley appeals the district court’s order dismissing

his complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Raley v. Stith, No. 3:06-cv-00763-HEH (E.D. Va.

Feb. 27, 2007).   We deny Raley’s motion for return of property.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -